Citation Nr: 1747334	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  08-09 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	John B. Wells, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active duty service from April 1969 through November 1972. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an August 2004 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in New Orleans, Louisiana (hereinafter Agency of Original Jurisdiction ("AOJ")).

In July 2009, the Veteran testified before a Decision Review Officer, at a local hearing held at the RO.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.  Thereafter, the Veteran was afforded the opportunity to appear before a Board videoconference hearing in November 2012.  However, the Veteran failed to appear for this hearing.  As such, his hearing request was deemed to be withdrawn.  See 38 C.F.R. § 20.704(d).  

This matter was previously before the Board.  In December 2012, the Board remanded the Veteran's claim for entitlement to service connection for a skin disorder to the AOJ for further development.  Specifically, the Board directed the AOJ to obtain a copy of the Veteran's updated VA treatment records and Social Security Administration records.  The AOJ was additionally directed to obtain a VA examination and medical opinion which addressed the etiology of the Veteran's skin disability.  After reviewing the evidentiary record, the Board finds that the December 2012 directives were not substantially complied with, and that another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the Board observes that the AOJ has not issued a Supplemental Statement of the Case ("SSOC"), since February 2010, despite a voluminous amount of new medical evidence and statements having been received.  Therefore, on remand, the AOJ must issue a SSOC, after completing the development requested below.  See 38 C.F.R. §§ 19.37(a), 20.1304(c). 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

The Board finds there has not been substantial compliance with the December 2012 remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall, 11 Vet. App. 268 at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's December 2012 remand must be conducted prior to adjudication.

First, the AOJ must obtain an updated copy of the Veteran's VA treatment records.  In the prior December 2012 remand, the AOJ was directed to obtain all VA and non-VA treatment records.  Although the AOJ contacted the Veteran to inquire about private medical treatment records, the AOJ made no attempt to obtain the Veteran's VA treatment records. VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. §5103A(c)(2);  38 C.F.R. § 3.159
(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  Therefore, the AOJ should obtain the most recent copies of the Veteran's VA treatment records.  

Second, the Board finds the April 2016 VA medical opinion is inadequate for ratings purposes.  Specifically, in the Board's December 2012 remand, the AOJ was directed to obtain a medical opinion which addressed the etiology of the Veteran's reported skin rash.  Despite this clear instruction, the VA medical opinion obtained by the AOJ does not address whether the Veteran's skin disability is at least as likely as not related to his active duty service.

The Board further observes that the April 2016 VA medical opinion contains contradictory findings.  For example, the examiner finds that the Veteran has a current disability/diagnosis of tinea cruris.  The examiner then states that this skin condition has "greatly improved" since the Veteran's separation from military service.  Then, despite finding that the Veteran has a current diagnosis, which has improved, the examiner concludes that "all skin issues that were present in Vietnam and Thailand have resolved."  This conclusion is inherently contradictory.  Furthermore, this opinion fails to address whether there is an etiological relationship between the current skin rash and the Veteran's military service.  As such, the Board finds that another remand is required in order to obtain an adequate medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)(holding that when VA provides an examination it must be adequate). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the Veteran's updated VA treatment records from the Baton Rouge VAOPC, the New Orleans VAMC, and any other VA medical facility identified by the Veteran. 

2.  After any additional records are associated with the claims file, the AOJ should return the claims file to the dermatologist who performed the April 2016 examination.  If the April 2016 examiner is not available, the Veteran should be scheduled for a new examination with a dermatologist. 

Access to the VBMS and Virtual VA claims file must be made available to the VA examiner for review.  Following a review of the entirety of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

   (i)  Please identify and list all current skin disabilities;

(ii)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that any current skin disability had its clinical onset during active service or is related to any in-service event, injury, or disease?

(iii)  Is there any medically known relationship or nexus between the Veteran's current skin disabilities and his exposure to herbicides, regardless of whether the skin disabilities are listed as a presumptive disease associated with exposure to agent orange?

(iv)  Based upon the examination of the Veteran and a review of his medical records, does it appear that the Veteran's tinea cruris resolved?

(v)  If the Veteran's tinea cruris is not active, is it consistent with medical knowledge that such a disease can clinically resolve?  

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for any scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, the AOJ must then issue an SSOC and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




